 Case 2:18-bk-15829-NB      Doc 143 Filed 12/04/18 Entered 12/04/18 10:52:59           Desc
                             Main Document    Page 1 of 11


      WEILAND GOLDEN GOODRICH LLP
 1
      Jeffrey I. Golden, State Bar No. 133040
 2    jgolden@wgllp.com
      Faye Rasch, State Bar No. 253838
 3    frasch@wgllp.com
      650 Town Center Drive, Suite 600
 4    Costa Mesa, California 92626
      Telephone 714-966-1000
 5
      Facsimile 714-966-1002
 6
      BRADLEY ARANT BOULT CUMMINGS LLP
 7    Roger G. Jones (admitted pro hac vice)
      1600 Division Street
 8    Suite 700
 9    Nashville TN 37219
      615-252-2323
10    rjones@bradley.com

11    Attorneys for Wellgen Standard, LLC
12                       UNITED STATES BANKRUPTCY COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14                               LOS ANGELES DIVISION
15    In re:                                    )   Case No. 2:18-bk-15829-NB
16                                              )
      PHILIP JAMES LAYFIELD,                    )   Chapter 7
17                                              )
                           Debtor.              )   Hon. Neil W. Bason
18                                              )
                                                )   WELLGEN STANDARD,
19
                                                )   LLC’S OBEJCTION TO ALLEGED
20                                              )   DEBTOR’S MOTION TO
                                                )   TRANSFER VENUE TO THE
21                                              )   BANKRUPTCY COURT FOR THE
                                                )   DISTRICT OF DELAWARE
22
23                                              DATE: December 6, 2018
                                                TIME: 10:00 A.M.
24                                              CTRM: 1545
                                                       255 E. Temple Street
25                                                     Los Angeles, California 90012
26
27
28

               WELLGEN STANDARD, LLC’S OBJECTION TO MOTION TO TRANSFER VENUE
 Case 2:18-bk-15829-NB       Doc 143 Filed 12/04/18 Entered 12/04/18 10:52:59              Desc
                              Main Document    Page 2 of 11


 1           TO    THE     HONORABLE          NEIL    W.    BASON,      UNITED      STATES
 2    BANKRUPTCY COURT JUDGE, THE OFFICE OF THE UNITED STATES
 3    TRUSTEE, THE DEBTOR AND PARTIES IN INTEREST:
 4           Wellgen Standard, LLC (“Wellgen”), successor in interest to Advocate Capital,
 5    Inc. (“Advocate”), hereby objects to the Motion to Transfer Venue to the Bankruptcy
 6    Court for the District of Delaware (the “Motion to Transfer Venue”) filed by the alleged
 7    debtor, Mr. Philip Layfield (“Mr. Layfield”).
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

            WELLGEN STANDARD, LLC’S OBJECTION TO MOTION TO TRANSFER VENUE
 Case 2:18-bk-15829-NB        Doc 143 Filed 12/04/18 Entered 12/04/18 10:52:59               Desc
                               Main Document    Page 3 of 11


                             I.     PROCEDURAL BACKGROUND
 1
 2           On May 21, 2018, Wellgen, Alliance Legal Solutions, LLC (“Alliance”), and

 3    Richard M. Pachulski, Chapter 11 Trustee of Layfield & Barrett, APC (the “L&B
 4    Trustee”) filed an involuntary petition (the “Involuntary Petition”) against the alleged
 5
      debtor, Mr. Philip James Layfield (“Layfield”). On May 23, 2018, Wellgen moved for
 6
      the appointment of an interim trustee pursuant to 11 U.S.C. § 303(g). (Docket No. 5.)
 7
      On May 30, 2018, this Court granted Wellgen’s motion, and Mr. Wesley H. Avery was
 8
 9    appointed the interim trustee (the “Interim Trustee”).        (Docket Nos. 13 and 15.)

10    Although an order for relief has not yet been entered, Mr. Layfield filed the Motion to

11    Transfer Venue in the event that an order for relief is entered.
12
                                        II.     ARGUMENT
13
             Mr. Layfield’s Motion to Transfer Venue asserts that venue is not proper in this
14
      Court under 11 U.S.C. § 1408(1). However, as Mr. Layfield knows full well, the
15
16    Petitioning Creditors do not rely on, and have never asserted that venue is proper in this

17    Court under, Section 1408(1).      Instead, the Petitioning Creditors rely on, and the

18    Involuntary Petition asserts that venue is proper in this Court under, 11 U.S.C. §
19    1408(2). Under Section 1408(2), “a case under Title 11 may be commenced in the
20
      district court for the district … in which there is a case pending under title 11
21
      concerning such person’s affiliate ….” Here, there is a case pending under title 11
22
      concerning Mr. Layfield’s affiliate, Layfield & Barrett, APC (“L&B”). In re Layfield &
23
24    Barrett, APC, Case No. 2:17-bk-19548-NB (the “L&B Case”).             According to Mr.

25    Layfield, he is the president and sole beneficial owner of L&B. (L&B Case, Docket
26    No. 18, ¶ 1.) Thus, L&B is an affiliate of Mr. Barrett, see 11 U.S.C. § 101(2), and,
27
      therefore, venue is proper in this Court Section 1408(2).
28
                                                   1
             WELLGEN STANDARD, LLC’S OBJECTION TO MOTION TO TRANSFER VENUE
 Case 2:18-bk-15829-NB       Doc 143 Filed 12/04/18 Entered 12/04/18 10:52:59                 Desc
                              Main Document    Page 4 of 11


             Mr. Layfield also asks this Court to transfer venue to the Bankruptcy Court for
 1
 2    the District of Delaware pursuant to 11 U.S.C. § 1412 and Rule 1014 of the Federal

 3    Rules of Bankruptcy Procedure, which permits the transfer of a case to another district
 4    if the Court determines that such transfer is in the interest of justice or the convenience
 5
      of the parties. The court in In re Lopez, 2008 WL 7907340 (Bankr. S.D. Cal. 2008), set
 6
      forth the standards to be applied in reviewing Mr. Layfield’s Motion to Transfer Venue:
 7
                     The analysis of the combination of “interest of justice”
 8                   and “convenience of parties” under § 1412 and Rule 1014
 9                   is fact specific to each case and necessarily requires the
                     exercise of discretion based on the totality of the
10                   circumstances, which may include considerations
                     regarding witnesses and the presentation of evidence.
11                   The party urging a change of venue has the burden of
                     showing, by a preponderance of the evidence, that the
12
                     transfer is warranted. The resolution of an issue of venue
13                   is left to the sound discretion of the trial court, but the
                     power of the court to transfer venue should be exercised
14                   cautiously. Id.
15                   Several non-exclusive factors, which generally amounts
16                   to a totality-of-circumstances analysis, are to be
                     considered: (1) proximity of creditors to Court; (2)
17                   proximity of debtor to Court; (3) proximity of witnesses
                     necessary to administration of the estate; (4) location of
18                   assets; (5) economic and efficient administration of the
                     case; (6) need for further administration if liquidation
19                   ensues.
20
      Id. at *1-2.   In addition to the factors identified in Lopez, factors, courts have
21
      considered, “a state’s interest in having local controversies decided within its borders.”
22
      In re Standard Tank Cleaning Corp., 133 B.R. 562, 567 (Bankr. E.D.N.Y.1991); see
23
24    also In re Condor Exploration, LLC, 249 B.R. 370, 378 (Bankr. D. Colo. 2003).

25           1.      Proximity of Creditors
26           Mr. Layfield has not yet filed any schedules, and his Motion to Transfer Venue
27
      does not contain any discussion of any creditors other than the Petitioning Creditors.
28
                                                  2
             WELLGEN STANDARD, LLC’S OBJECTION TO MOTION TO TRANSFER VENUE
 Case 2:18-bk-15829-NB        Doc 143 Filed 12/04/18 Entered 12/04/18 10:52:59                Desc
                               Main Document    Page 5 of 11


      The obvious reason for Mr. Layfield’s omission is that the vast majority of Mr.
 1
 2    Layfield’s creditors are located in California. Indeed, at his recent deposition, Mr.

 3    Layfield could not identify a single creditor located in Delaware. (Transcript of
 4    Deposition of Philip Layfield, Docket No. 142 ("Layfield Dep.") at pp. 218, Line 19-
 5
      219, Line 19.)
 6
             Mr. Layfield is the president and sole shareholder for L&B and the vast majority
 7
      of Mr. Layfield’s creditors arise from L&B’s implosion including, but not limited to,
 8
 9    Mr. Layfield’s misappropriation of client funds. “Approximately 73 L&B clients …

10    submitted claims to the California State Bar indicating that they had not received their

11    settlement funds from L&B. The State Bar estimates that the settlement amounts owed
12
      to the 73 former L&B clients total at least $8.6 million.” (See Affidavit of Mark E.
13
      Speidel ¶ 11(d), a copy of which is attached as Exhibit E to Request for Judicial Notice
14
      of Petitioning Creditor, Richard M. Pachulski, filed in this case (Docket No. 83). The
15
16    California State Bar Court found that Mr. Layfield misappropriated client funds

17    belonging to three (3) California residents totaling approximately $3,400,000 in the

18    aggregate. (See Decision and Order of Involuntary Inactive Enrollment entered by the
19    California State Bar Court on May 18, 2018, a copy of which is attached as Exhibit A to
20
      Request for Judicial Notice of Petitioning Creditor, Richard M. Pachulski, filed in this
21
      case (Docket No. 83).
22
             The fact that two (2) of the Petitioning Creditors are located outside California
23
24    does not militate in favor of venue in Delaware. Mr. Layfield is, in effect, arguing that

25    venue in Delaware would be more convenient for the Petitioning Creditors.             The
26    Petition Creditors are in a better position to judge what is convenient to them rather than
27
      Mr. Layfield. This factor weighs heavily in favor of venue remaining in this Court.
28
                                                  3
             WELLGEN STANDARD, LLC’S OBJECTION TO MOTION TO TRANSFER VENUE
 Case 2:18-bk-15829-NB       Doc 143 Filed 12/04/18 Entered 12/04/18 10:52:59               Desc
                              Main Document    Page 6 of 11


             2.      Proximity of Debtor
 1
 2           Mr. Layfield did not relocate to Delaware until after the Involuntary Petition

 3    was filed and he was released on bail. Under the terms of his bail, Mr. Layfield is
 4    permitted to travel to California with the approval of pretrial serves. (Layfield Dep. at
 5
      p. 224, Lines 21-25.) Mr. Layfield’s criminal trial is scheduled for February 26, 2019.
 6
      Mr. Layfield may not be a resident of Delaware much longer. Even if under these
 7
      circumstances the proximity of the debtor weighed in favor of venue in Delaware, this
 8
 9    factor is entitled to no more weight than any other factor. Lopez, 2008 WL 7907340 at

10    *2.

11           3.      Location of Assets
12
             According to Mr. Layfield’s Motion to Transfer Venue, his assets, to the extent
13
      he has any assets other than potential litigation claims, are located in Delaware. At his
14
      recent deposition, Mr. Layfield testified that he has no assets in Delaware other than an
15
16    account at M&T Bank with a balance of a few hundred dollars and that there are no

17    financial records in Delaware other than bank statements for the M&T account and

18    copies of his 2016 and 2017 tax returns. (Layfield Dep. at. pp. 193, Line 15-194, Line
19    17 and 206, Lines 6-14). To the extent Mr. Layfield has any litigation claims, those
20
      claims are property of Mr. Layfield’s bankruptcy estate and may be prosecuted in this
21
      Court. Since Mr. Layfield was a resident of California before L&B imploded and he
22
      fled to Costa Rica, discovery and recovery of assets is much more likely in California
23
24    than Delaware. Mr. Layfield did not move to Delaware until after the Involuntary

25    Petition was filed and he was released on bail. This factor weighs heavily in favor of
26    venue remaining in this Court.
27
28
                                                 4
            WELLGEN STANDARD, LLC’S OBJECTION TO MOTION TO TRANSFER VENUE
 Case 2:18-bk-15829-NB        Doc 143 Filed 12/04/18 Entered 12/04/18 10:52:59                 Desc
                               Main Document    Page 7 of 11


             4.      Proximity of Witnesses Necessary to Administration of Estate
 1
 2           Mr. Layfield identifies not a single witness, other than himself, that is located in

 3    Delaware. On the other hand, as Mr. Layfield notes, he resided in California until June
 4    2017 when he fled to Costa Rica. Witnesses regarding Mr. Layfield’s assets and the
 5
      disposition of those assets prior to his flight to Costa Rica are most likely in California
 6
      and not Delaware. The vast majority of creditors filing actions under 11 U.S.C. §§ 524
 7
      and 527, like the 73 former clients of L&B whose funds Mr. Layfield misappropriated,
 8
 9    and potential witnesses in those actions, are almost all located in California.        This

10    factor weighs heavily in favor of venue remaining in this Court.

11           5.      Economic and Efficient Administration of the Estate
12
             Mr. Layfield makes the conclusory statement that this case can be most
13
      efficiently managed by the Bankruptcy Court in Delaware because “any appraiser,
14
      property manager, examiner or trustee will need to operate primarily in Delaware.”
15
16    Mr. Layfield’s assertion is absurd. First, Mr. Layfield failed to identify a single asset in

17    Delaware that would need to be managed or appraised. Second, the litigation claims

18    that Mr. Layfield has identified so far arise from L&B’s implosion and other events and
19    transactions that occurred in California and are in effect malicious prosecution claims.
20
      Mr. Layfield has not yet prevailed in his criminal case, and, therefore, any malicious
21
      prosecution claim is entirely speculative. Third, as discussed above, the vast majority
22
      of Mr. Layfield’s creditors are located in California, and, therefore, objection to claims
23
24    and nondischargeability actions can be more efficiently managed in California. Fourth,

25    Mr. Layfield lived in California until June 2017, when he fled to Costa Rica. The
26    investigation and recovery of any assets disposed of by Mr. Layfield can be more
27
      efficiently managed in California. Fifth, the L&B Case is pending in this Court, and it
28
                                                   5
             WELLGEN STANDARD, LLC’S OBJECTION TO MOTION TO TRANSFER VENUE
 Case 2:18-bk-15829-NB        Doc 143 Filed 12/04/18 Entered 12/04/18 10:52:59                Desc
                               Main Document    Page 8 of 11


      will be much more efficient for this case and the L&B Case to proceed in the same
 1
 2    court. Finally, this Court is entirely familiar with L&B’s implosion and many of the

 3    issues related thereto, an interim trustee has already been appointed and the interim
 4    trustee has engaged both counsel and a financial advisor. This factor weighs heavily in
 5
      favor of venue remaining in this Court.
 6
             6.      Need for Further Administration if Liquidation Ensues
 7
             Mr. Layfield argues, if a liquidation is necessary, his assets are located in
 8
 9    Delaware. This is already a liquidation. Moreover, as discussed above, Mr. Layfield

10    has not identified a single asset located in Delaware. This factor weighs heavily in

11    favor of venue remaining in this Court.
12
             7.      California’s Interest
13
             California has an interest in resolving this matter in California. As discussed
14
      above, approximately 73 L&B clients submitted claims to the California State Bar
15
16    because Mr. Layfield misappropriated their settlement funds. All these 73 clients have

17    claims and potential actions against Mr. Layfield under Section 524. California has an

18    interest in ensuring that these claims are resolved in California and that these 73 clients
19    are not inconvenienced any more than they already have been and certainly not for the
20
      convenience of Mr. Layfield. This factor weighs heavily in favor of venue remaining in
21
      this Court.
22
                                       III.     CONCLUSION
23
24           At his recent deposition, Mr. Layfield admitted that the only reason for

25    transferring this case to Delaware is that he now claims to be a resident of Delaware and
26    does not wish to travel to California. (Layfield Dep. at p. 225, Lines 1-5.) Mr.
27
      Layfield’s convenience is not a sufficient basis to transfer this case to Delaware.
28
                                                   6
             WELLGEN STANDARD, LLC’S OBJECTION TO MOTION TO TRANSFER VENUE
 Case 2:18-bk-15829-NB       Doc 143 Filed 12/04/18 Entered 12/04/18 10:52:59                 Desc
                              Main Document    Page 9 of 11


             Thus, Wellgen prays that this Court deny Mr. Layfield’s Motion to Transfer
 1
 2    Venue and grant such further relief as it deems just and proper.

 3           Dated: December 3, 2018                  WEILAND GOLDEN GOODRICH LLP
 4
                                                      By:   /S/ JEFFREY GOLDEN
 5
                                                            Jeffrey I. Golden
 6                                                          Attorneys for Wellgen Standard,
                                                            LLC
 7
 8                                                    BRADLEY ARANT BOULT CUMMINGS
 9                                                    LLP

10                                                    By:   /S/ROGER G. JONES
                                                            Roger G. Jones
11                                                          Attorneys for Wellgen Standard,
                                                            LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  7
            WELLGEN STANDARD, LLC’S OBJECTION TO MOTION TO TRANSFER VENUE
         Case 2:18-bk-15829-NB                    Doc 143 Filed 12/04/18 Entered 12/04/18 10:52:59                                      Desc
                                                   Main Document    Page 10 of 11




                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                  650 Town Center Drive, Suite 600, Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): WELLGEN STANDARD, LLC’S OBJECTION TO
ALLEGED DEBTOR’S MOTION TO TRANSFER VENUE TO THE BANKRUPTCY COURT FOR THE DISTRICT OF
DELAWARE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner indicated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
December 4, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                  X Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) December 4, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.



                                                                                      Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) December 4, 2018, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


The Honorable Neil Bason, 255 E. Temple Street, Los Angeles, CA 90012


                                                                                  x Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



      December 4, 2018                             Kelly Adele
           Date                                   Printed Name                                                         Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
0.0
      Case 2:18-bk-15829-NB        Doc 143 Filed 12/04/18 Entered 12/04/18 10:52:59            Desc
                                    Main Document    Page 11 of 11


VIA EMAIL
Philip J. Layfield
c/o Maximum Legal Holdings, LLC
8 The Green, Suite 6426
Dover, DE 19901
Email: phil@maximum.global

Electronic Mail Notice List
Wesley H Avery (TR) wes@averytrustee.com,
C117@ecfcbis.com;lucy@averytrustee.com;alexandria@averytrustee.com
Beth Gaschen bgaschen@wgllp.com,
kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
Yana G Henriks yhenriks@law-mh.com, rmcmurray@law-mh.com
Malhar S Pagay mpagay@pszjlaw.com, mpagay@pszjlaw.com
Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
Jeffrey L Sumpter jsumpter@epiqtrustee.com, jsumpter@cbiz.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Dennis J Wickham wickham@scmv.com, nazari@scmv.com
